Citation Nr: 0723162	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 and December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f), setting forth criteria for service 
connection for PTSD.  The veteran's service records show that 
he was in Army Intelligence and that his military 
occupational specialty was interrogator.  His service 
personnel records show that he was awarded decorations 
evidencing service in Vietnam but do not show that he was 
awarded decorations evidencing combat.  Additionally, his 
available service medical records are negative for a 
psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in March 2004.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In a May 2004 
statement filed with his claim, however, the veteran cited 
stressors involving incoming mortar rounds and rocket attacks 
from hostile forces.  These are stressors that may be capable 
of verification.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  The veteran, however, did 
not specify a time period or location in which these attacks 
took place.  Accordingly, on remand, the veteran should be 
inquired as to when and where he was subject to incoming 
mortar rounds and rocket attacks.

Additionally, the veteran reported stressors involving the 
interrogation of Vietnamese prisoners.  The veteran did not, 
however, provide a detailed description of any stressful 
events associated with the interrogation of prisoners.  On 
remand, the veteran should be requested to provide a more 
detailed description of the stressors involving the 
interrogation of Vietnamese prisoners.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided evidence that may be sufficient to verify 
stressors through the U.S. Army & Joint Services Records 
Research Center (JSRRC), and no attempt to verify has yet 
been made, the RO should attempt to verify the listed 
stressors through JSRRC.  

Accordingly, the case is REMANDED for the following actions:




1.  Ask the veteran to provide a more 
detailed description of the stressors 
involving the interrogation of 
Vietnamese prisoners.  In this regard, 
the veteran should be informed that 
service connection may only be granted 
for stressful events that occurred 
within the line of duty.  Any 
information he can provide to verify 
such events should also be provided.  
Additionally ask the veteran to provide 
an approximate 90-day time period in 
which he was exposed to incoming mortar 
and rocket attacks while stationed in 
Vietnam, and the locations in which 
these attacks occurred.  Advise the 
veteran that without specific 
information his claimed stressors can 
not be verified. 

2.  Following receipt of the specific 
time periods and locations in which the 
veteran was exposed to incoming mortar 
and rocket attacks, request that the 
U.S. Army & Joint Services Records 
Research Center (JSRRC) perform a 
search of the unit history of the "1st 
Military Intelligence Detachment 1st 
Infantry Division" for the time period 
specified by the veteran in an attempt 
to verify whether the veteran's unit 
came under rocket/mortar attacks while 
stationed in Vietnam.

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination for 
the purpose of ascertaining whether any 
PTSD found present is related to 
service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 



established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.  The examiner 
should in this case also consider the 
general stresses cited by the veteran 
involved in the act of interrogating 
prisoners.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  If the 
examiner finds that the veteran has 
PTSD related to his in-service duties 
as an interrogator of Vietnamese 
prisoners of war, the examiner should 
specify whether the veteran's PTSD is 
related to his official duties as an 
interrogator, or whether his PTSD is 
the result of conduct outside of his 
official duties (conduct not 



authorized or sanctioned by the United 
States military).  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2006).

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



